Citation Nr: 0112993	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability resulting 
from a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board from a July 1999 rating 
decision of the RO in St. Petersburg, Florida, which denied 
service connection for a disability resulting from a left 
foot injury.  The veteran expressed his disagreement with 
this decision in a NOD filed in July 1999.  A SOC was issued 
in June 2000, and the veteran perfected his appeal in July 
2000.


REMAND

In this case, the veteran is requesting service connection 
for disabilities arising from an injury to his left foot 
sustained in service.  The veteran claims that he injured his 
left foot in May 1944, while stationed in India, when in the 
course of his duties, he dropped a 500 pound bomb on his left 
foot.  His left large toe was "smashed" and was bleeding.  
In statements submitted by the veteran he describes the 
incident in detail.  He states that he was treated at the 
dispensary and refused hospitalization because his unit was 
being transferred to China.  The service medical records 
associated with the claims file show that the veteran was 
treated in May 1944 for a "contusion 1st Toe rt foot .  
Dropped 500 lb. Bomb May 1, 1944."  The records indicate the 
veteran was placed on quarters status until May 24, 1944.  
There is no other record of the injury.  The veteran claims 
that his service medical records incorrectly recorded the 
injury as "rt foot", when in fact it was the left foot.  
The veteran's service medical records show that when he was 
examined in connection with discharge, no left foot 
abnormalities were noted.

In February 1999, the veteran submitted a claim for service 
connection for disabilities resulting from the injury to his 
left foot occurring in service.  The RO denied his claim.

In support of his claim, the veteran submitted medical 
records from physicians who have treated him for complaints 
of left foot pain.  These reports show the veteran complained 
of left toe and left foot pain in July 1994.  The records 
reveal the veteran demonstrated a rigid left flatfoot, 
"Charcot foot left" and cellulitis of the left great toe.  
The examiner also noted that he discussed orthotics for the 
left foot with the veteran.  The examiner recorded the 
veteran's oral history of a stroke "several years ago".  
However, the report did not offer an opinion regarding the 
etiology of the veteran's left foot disabilities.  Medical 
records from a January 1994 visit to an orthopedist for left 
foot pain reveal that the veteran reported a stroke in 1989 
that involved the left side of his body.  The examiner noted 
that the veteran stated he had experienced left foot 
dysesthesias since then.  Yet, the examiner offered no 
opinion as to the etiology of the veteran's current left foot 
disability.  The veteran's accredited representative has 
requested that the veteran be afforded an examination and 
that an opinion should be sought from the examiner as to the 
etiology of any left foot disability shown.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The private medical records associated with the claims file 
indicate that the veteran clearly suffers from left foot 
disabilities.  However, these records are incomplete.  The 
veteran has provided the RO with names of physicians who 
treated him prior to 1994, yet no attempt has been made to 
obtain these records and associate them with the claims file.  
The Board believes that on remand the RO should attempt to 
obtain and associate with the claims file the veteran's 
private medical records.  The RO should then schedule the 
veteran for a VA foot examination, including an opinion 
concerning the etiology of the veteran's left foot 
disabilities.

Furthermore, the Board notes that in its July 1999 decision, 
the RO found that the veteran's claim of entitlement to 
service connection for disabilities resulting from a left 
foot injury was not well-grounded.  Since that decision, 
however, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
Unlike the version of the law in effect at the time of the 
July 1999 decision, the VA is now charged with the duty to 
assist almost every claimant, as well as the duty to provide 
certain notices to claimants to assist them in pursuing the 
benefit sought.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should attempt to obtain and 
associate with the claims file all of the veteran's private 
medical records.  The RO should then schedule the veteran for 
a VA foot examination to determine the extent of his 
disability and to obtain an opinion as to the etiology of his 
condition.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. The RO should ask the veteran to 
identify any private facilities where he 
has received treatment for his left foot 
since his discharge from service.  After 
obtaining the appropriate authorizations, 
the RO should then attempt to obtain and 
associate with the claims file copies of 
the medical records the veteran 
identifies.

3. The RO should then schedule the veteran 
for a VA foot examination.  All tests 
deemed necessary by the examiner for 
diagnostic or other purposes must be 
conducted.  The examiner must render an 
opinion in the report as to whether the 
veteran's left foot disabilities are the 
result of the injury he sustained in 
service.  If the examiner is unable to 
render this opinion in terms of certainty, 
then he or she should express it in terms 
denoting a range of probability.  For 
example, stating that the current left 
foot conditions "might be" or "could 
be" related to the injury sustained in 
service is not as helpful to adjudicators 
as stating that it is "likely," "as 
likely or not," "very likely" or 
"unlikely" that the current left foot 
disabilities are related to the injury the 
veteran sustained in service.  All 
clinical findings and reasoning, which 
form the basis of the opinion requested, 
should be clearly set forth.  The claims 
folder and a copy of this remand must be 
made available to the physician in order 
that he or she may fully review the 
veteran's service and medical history.  A 
notation to the effect that this record 
review took place should be included in 
the opinion.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



